TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00563-CV



                                         A. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-FM-17-004979, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After a bench trial, the trial court signed a final decree terminating appellant A.C.’s

parental rights to her children, A.D.T., A.W.T., and A.U.T. The court found that A.C.’s failure to

comply with the provisions of a court order, which specifically established the actions necessary for

her to obtain the return of her children, justified termination of her parental rights. See Tex. Fam.

Code § 161.001(b)(1) (O). The court also found that termination of A.C.’s parental rights was in the

children’s best interest. Id. § 161.001(b)(2).

               A.C.’s court-appointed appellate counsel has filed a brief discussing the record, the

elements of the cause of action, and the standard of review and concluding that A.C. has no arguable

grounds for appeal and that her appeal is wholly frivolous. See Anders v. California, 386 U.S. 738,

744 (1967); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); see also Taylor v. Texas

Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet.
denied) (applying Anders procedure in appeal from termination of parental rights). Counsel has

certified to this Court that she provided A.C. with a copy of the brief, along with a notice advising

A.C. of her right to examine the appellate record and to file a pro se brief. No pro se brief has

been filed.

                Having thoroughly reviewed the record and counsel’s brief, we agree with counsel’s

assessment that the appeal is frivolous and without merit. We affirm the trial court’s final decree

of termination. Counsel’s motion to withdraw is denied. See In re P.M., 520 S.W.3d 24, 27

(Tex. 2016).1




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Toth

Affirmed

Filed: November 14, 2018




       1
          The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings in [the Texas Supreme Court], including the filing of
a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Thus, counsel’s obligation to
A.C. has not yet been discharged, and her request to withdraw is premature. See id. If A.C. after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” Id. at
27–28.

                                                 2